DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claims 2-14, 22-24 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
6.	Claims 2 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild (US 2014/0237525 A1), hereinafter referred to as Rothschild, in view of Kanojia (US 2012/0127363), hereinafter referred to as Kanojia, in view of Safiee (US 2012/0159499), hereinafter referred to as Safiee.

7.	Regarding claim 2, Rothschild discloses a method comprising:  receiving, by a computing device, a plurality of requests for recording a plurality of programs at a plurality of scheduled transmission times (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
	However Rothschild is silent in regards to disclosing determining based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users.  
Kanojia discloses determining based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users and for a plurality of different programs (fig. 10-12, paragraphs 33-35, 94 and 101 wherein a plurality of content devices can request to consume various content programs, depending availability of programming content in a given geographic region).  Kanojia (paragraph 94) provides motivation to combine the references wherein the application server determines and displays available local content to the user based on the geographical location.  All of the elements are known.  Combining the references would yield the instant claims wherein requesting device geographic location is utilized in system formulation of devices and networks providing requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Rothschild and Kanojia are silent in regards to disclosing determining, based on one or more scheduled transmission times, of the plurality of scheduled transmission times associated with the subset, that a set of network devices does not have availability to transcode each program associated with the subset at the one or more scheduled transmission times, and determining, based on the one or more scheduled transmission times and the determining that the set of network devices does not have availability, an updated set of network devices that will, based on adding a network device to the set of network devices, have availability to transcode each program associated with the subset; causing, the updated set of network devices to transcode each program, associated with the subset.
Safiee discloses determining, based on one or more scheduled transmission times, of the plurality of scheduled transmission times associated with the subset, that a set of network devices does not have availability to transcode each program associated with the subset at the one or more scheduled transmission times (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task);
and determining, based on the one or more scheduled transmission times and the determining that the set of network devices does not have availability, an updated set of network devices that will, based on adding a network device to the set of network devices, have availability to transcode each program associated with the subset (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task);
causing, the updated set of network devices to transcode each program, associated with the subset (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task).  Safiee (paragraph 146) provides motivation to combine the references wherein resource allocator may check the available RCUs associated with other NEs that may be used to perform one or more of the scheduled tasks.  All of the elements are known.  Combining the references would yield the instant claims wherein transcoder device is added to network of transcoding devices when system determines capacity to transcode content being exceeded.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 6, Safiee discloses the method of claim 2, wherein the plurality of requests comprises for each program:  a program identifier, a start time (fig. 3, pg. 6, paragraph 44, 75).

9.	Regarding claim 7, Shafiee discloses the method of claim 2, wherein the causing the updated set of network devices to transcode comprises:  sending to the updated set of network devices, one or more control signals, wherein the one or more control signals comprises, for each program associated with the subset:  a program identifier, a start time corresponding to the scheduled transmission time, of the one or more scheduled transmission times, associated with the program, and a duration (fig. 4 and 15-17, paragraphs 60 and 83 wherein the request for program is received and system determines if necessary resources are available to process content request).

10.	Regarding claim 8, Rothschild discloses the method of claim 2, further comprising:  sending, to a network storage device, one or more storage configuration signal for storing the transcoded programs, requested to be recorded by the subset, comprising the second bit rate format, and wherein the network storage device comprises at least one cloud digital video recorder (DVR) (fig. 1, pg. 2, paragraphs 22-24 wherein system allows for content storage of requested content in a cloud environment, and wherein content is acquired and transcoded).

s 11, 14 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Dong (US 2010/0223407), hereinafter referred to as Dong

12.	Regarding claim 11, Rothschild discloses a method comprising:  receiving, by a computing device and based on a plurality of requests received from a plurality of different users, a schedule for recording a first program, wherein the schedule comprises, for each program of the plurality of programs, a program identifier, a scheduled start time, and a duration (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
	However Rothschild is silent in regards to disclosing determining based on one or more geographic regions associated with the plurality of different users, a first subset of the plurality of programs. 
	Kanojia discloses determining based on one or more geographic regions associated with the plurality of different users, a first subset of the plurality of programs (fig. 10-12, paragraphs 33-35, 94 and 101 wherein a plurality of content devices can request to consume various content programs, depending availability of programming content in a given geographic region).  Kanojia (paragraph 94) provides motivation to combine the references wherein the application server determines and displays available local content to the user based on the geographical location.  All of the elements are known.  Combining the references would yield the instant claims wherein requesting device geographic location is utilized in system formulation of devices and networks providing requested content.  Therefore the invention would have been 
	However Rothschild and Kanojia are silent in regards to disclosing determining, based on the scheduled start times associated with the first subset, that a set of network devices will not have availability to process a first subset of the one or more subsets from a first bit rate format to a second bit rate format at one or more of the scheduled start times associated with the first subset; sending one or more control signals to cause the updated set of network device, to transcode each program of the first subset from the first bit rate format to the second bit rate format, wherein the cone or more control signal comprises, for each program of the first subset: program identifier, the scheduled start time, and the duration, and causing a network storage device, to receive and store each program of the first subset comprising the second bit rate format.
	Dong discloses determining, based on the scheduled start times associated with the first subset, that a set of network devices will not have availability to process a first subset of the one or more subsets from a first bit rate format to a second bit rate format at one or more of the scheduled start times associated with the first subset (fig. 4-5, pg. 3, paragraphs 32-34 wherein system features a DVR with transcoding capabilities which allows for recording and transcoding of content into desired format, and content descriptors provide data on requested content stream);
sending one or more control signals to cause the updated set of network device, to transcode each program of the first subset from the first bit rate format to the second bit rate format, wherein the cone or more control signal comprises, for each program of the first subset: program identifier, the scheduled start time, and the duration (fig. 4-5, pg. 3, paragraphs 32-34 wherein system features a DVR with transcoding capabilities which allows for recording and transcoding of content into desired format, and content descriptors provide data on requested content stream);
	and causing a network storage device, to receive and store each program of the first subset comprising the second bit rate format (fig. 1-3, pg. 2-3, paragraphs 26 and 29 wherein system allows for selection, storing and transcoding of selected content).   Dong (paragraphs 28-29) provides motivation to combine the references wherein requested stored content can be transcoded to a desired format by media source.  All of the elements are known.  Combing the references would yield the instant claims wherein user requested content is converted by a network device selected by the system depending on device availability and ability.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	However Rothschild, Kanojia and Dong are silent in regards to disclosing determining, based on the scheduled start times associated with the first subset and the determining that the set of network devices will not have availability, an updated set of network devices by adding a network device to the set of network devices.
	Shafiee discloses determining, based on the scheduled start times associated with the first subset and the determining that the set of network devices will not have availability, an updated set of network devices by adding a network device to the set of network devices (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task).  (paragraph 146) provides motivation to combine the references wherein resource allocator may check the available RCUs associated with other NEs that may be used to perform one or more of the scheduled tasks.  All of the elements are known.  Combining the references would yield the instant claims wherein transcoder device is added to network of transcoding devices when system determines capacity to transcode content being exceeded.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13.	Regarding claim 14, Rothschild discloses the method of claim 11, wherein the network storage device comprises at least one cloud digital video recorder (DVR) (fig. 1, pg. 2, paragraphs 22-23 wherein system allows for content storage of requested content in a cloud environment).

14.	Regarding claim 23, Shafiee discloses the method of claim 11, wherein a first program of the first subset comprises a broadcast program, and wherein the one or more control signals causes the updated set of network devices to transcode the broadcast program (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task).

15.	Regarding claim 24, Shafiee discloses the method of claim 11, wherein the determining the set of network device further comprises determining the updated set of network devices based on geographic locations associated with the updated set of (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task).

16.	Claims 3-5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Mutton (US 2013/0117418 A1), hereinafter referred to as Mutton.

17.	Regarding claim 3, Rothschild, Kanojia and Shafiee are silent in regards to disclosing the method of claim 2, wherein the determining the set of network device comprises:  determining that the set of network device is not scheduled to transcode another program at the one or more scheduled transmission times associated with the subset.
However Mutton discloses the method of claim 2, wherein the determining the set of network devices comprises:  determining that the set of network devices is not scheduled to transcode another program at the one or more scheduled transmission times associated with the subset (fig. 21-23, pg. 16, paragraphs 147 and 209-210 wherein transcoding sources accepts or denies transcoding request as long as it has available slots).  Mutton (paragraph 65) provides motivation to combine the references wherein system manages uploaded VOD and DVR content to external storage devices based on user request.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is uploaded, stored and manipulated to client device consumption.  Therefore the invention would have been 

18.	Regarding claim 4, Mutton discloses the method of claim 2, wherein the determining the updated set of network devices comprises:  determining that the set of updated network devices will have, at the one or more scheduled transmission times associated with the subset, a utilization below a threshold (fig. 21-23, pg. 16, paragraph 208 wherein system lists available transcoding resources with tasks required in order to make sure not to exceed a given load threshold).

19.	Regarding claim 5, Mutton discloses the method of claim 2, wherein the updated set of network devices comprises a first network device, the method further comprising:  after determining that the updated set of network device will not have availability to transcode the second plurality of programs, determining a second network device that will have availability to transcode the second plurality of programs at the second plurality of scheduled transmission times (fig. 21-23, pg. 12, paragraphs 147 and 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content); 
and causing the second network device to transcode, at the second plurality of scheduled transmission times, the second plurality of programs (fig. 21-23, pg. 12, paragraphs 147 and 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content).
(fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).

20.	Regarding claim 9, Mutton discloses the method of claim 2, wherein the determining the updated set of network devices further comprises determining the updated set of network devices based on a geographic location of the set of network devices (fig. 21-23, pg. 14, paragraphs 147 and 172 wherein transcoder resources allocated depends on the geographic location relative to the expected load).

21.	Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee in view of Dong, in view of Mutton (US 2013/0117418 A1), hereinafter referred to as Mutton.

22.	Regarding claim 12, Rothschild discloses the method of claim 11, further comprising:  receiving a second schedule for recording a second plurality of programs (fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
However Rothschild, Kanojia, Shafiee and Dong are silent in regards to disclosing after determining that the updated set of network device will not have availability to transcode the second plurality of programs, determining a second network device that will have availability to transcode the second plurality of programs, and 
Mutton discloses after determining that the updated set of network device will not have availability to transcode the second plurality of programs, determining a second network device that will have availability to transcode the second plurality of programs (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content); 
and sending one or more control signals to cause the second network device to transcode the second plurality programs (fig. 21-23, pg. 12, paragraphs 162-163 wherein when one transcoding source is unavailable to transcode content, an alternate transcoding resource is used to transcode requested content).  Mutton (paragraph 65) provides motivation to combine the references wherein system manages uploaded VOD and DVR content to external storage devices based on user request.  All of the elements are known.  Combining the references would yield the instant claims wherein requested content is uploaded, stored and manipulated to client device consumption.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 13, Mutton discloses the method of claim 11, wherein the determining the updated set of network comprises:  determining that the set of network devices is not scheduled to transcode another program at the scheduled start time, or determining that the updated set of network device will have, at the scheduled start (fig. 21-23, pg. 16, paragraphs 147 and 208 wherein system lists available transcoding resources with tasks required in order to make sure not to exceed a given load threshold).

24.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Wang (US Patent No. 6,434,197 B1), hereinafter referred to as Wang.

25.	Regarding claim 10, Rothschild, Kanojia and Shafiee are silent in regards to disclosing the method of claim 2, wherein a first program requested to be recorded by the subset comprises a variable bit rate broadcast program stream, and wherein causing the updated set of network devices to transcode comprises causing the updated set of network devices to transcode the variable bit rate broadcast program stream into a constant bit rate stream.  
However Wang discloses the method of claim 2, wherein a first program requested to be recorded by the subset comprises a variable bit rate broadcast program stream, and wherein causing the updated set of network devices to transcode comprises causing the updated set of network devices to transcode the variable bit rate broadcast program stream into a constant bit rate stream (fig. 3-4, col. 5, lines 55-68, col. 6, lines 1-5 wherein system selects conversion device to convert content from variable bit rate stream to a constant bit rate stream based on information included in content stream).  Wang (col. 2, lines 50-61) provides motivation to combine the references wherein received content is converted from a variable bit rate to a constant .  

26.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Dong, in view of Wang (US Patent No. 6,434,197 B1), hereinafter referred to as Wang.

27.	Regarding claim 22, Wang discloses the method of claim 11, wherein a first program of the first subset comprises a variable bit rate broadcast program stream, and wherein the one or more control signal causes the updated set of network devices to transcode the variable bit rate broadcast program stream into a constant bit rate stream (fig. 3-4, col. 5, lines 55-68, col. 6, lines 1-5 wherein system selects conversion device to convert content from variable bit rate stream to a constant bit rate stream based on information included in content stream).

28.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Ishihara (US 2006/0015875), hereinafter referred to as Ishihara.


Ishihara discloses the method of claim 2, wherein the determined network device comprises a first network device, and a second network device, the method further comprising:  receiving a second plurality of requests for recording a second plurality of programs at a second plurality of scheduled transmission times (fig. 1-2, paragraph 42-43 wherein plurality of request to schedule content recordings is received); 
determining, based on the second plurality of scheduled transmission times, that the first network device will have availability to transcode a first subset of the second plurality of programs (fig. 1-2, paragraphs 43-44 wherein device capability to perform request is determined, and processing tasks are distributed to processors);
(fig. 1-2, paragraph 44-45 wherein processing conflict is determined in ability of device to perform user request, and responding to the conflict by identifying neighboring device resource to perform user recording request);
causing the first network device to transcode the first subset of the second plurality of programs (fig. 1-2, paragraphs 45-46 wherein first user request to record content is handled by the first user network); 
and causing the second network device to transcode the second subset of the second plurality of programs (fig. 1-2, paragraphs 45-46 wherein second user request to record content is handled by the second user network).  Ishihara (paragraph 62) provides motivation to combine the references wherein load balancing is applied to a network of processing devices, wherein multiple processing request are received and distributed to capable processing devices.  All of the elements are known.  Combining the references would yield the instant claims wherein multiple user request would be distributed among a network of processing devices based on device capability to perform user request.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

30.	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee.
(fig. 1-2, pg. 3-4 and 8, paragraphs 44, 49 and 88 wherein system receives a plurality of request to record content).
	Rothschild is silent in regards to disclosing determine, based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users and for a plurality of different programs.
Kanojia discloses determine, based on one or more geographic regions associated with the plurality of requests, a subset of the plurality of requests, wherein the subset comprises requests from a plurality of different users and for a plurality of different programs (fig. 10-12, paragraphs 33-35, 94 and 101 wherein a plurality of content devices can request to consume various content programs, depending availability of programming content in a given geographic region).  Kanojia (paragraph 94) provides motivation to combine the references wherein the application server determines and displays available local content to the user based on the geographical location.  All of the elements are known.  Combining the references would yield the instant claims wherein requesting device geographic location is utilized in system formulation of devices and networks providing requested content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Shafiee discloses determine, based on one or more scheduled transmission times, of the plurality of scheduled transmission times, associated with the subset, that a set of network devices does not have availability to transcode each program associated with the subset at the one or more scheduled transmission times (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task); 
and determine, based on the one or more scheduled transmission times and the determining that the set of network devices does not have availability, an updated set of network devices that will, based on adding a network device to the set of network devices, have availability to transcode each program associated with the subset; cause the updated set of network devices to transcode each program associated with the subset (fig. 13, 15-17, paragraphs 145-146 wherein system analyzes scheduled resources, and if enough resources are not available to perform a particular task, resource allocator may determine if alternate resources are available for the task).  Safiee (paragraph 146) provides motivation to combine the references wherein resource allocator may check the available RCUs associated with other NEs that may be used to perform one or more of the scheduled tasks.  All of the elements are known.  Combining the references would yield the instant claims wherein transcoder device is added to network of transcoding devices when system determines capacity to transcode content being exceeded.  Therefor the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

32.	Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, in view of Kanojia, in view of Shafiee, in view of Mutton.

33.	Regarding claim 31, Mutton discloses the apparatus of claim 30, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the updated set of network devices by determining that the updated set of network devices is not scheduled to transcode another program at the one or more scheduled transmission times associated with the subset (fig. 21-23, pg. 16, paragraphs 147 and 209-210 wherein transcoding sources accepts or denies transcoding request as long as it has available slots).

34.	Regarding claim 32, Mutton discloses the apparatus of claim 30, wherein the instructions, when executed by the one or more processors, cause the apparatus to (fig. 21-23, pg. 16, paragraph 208 wherein system lists available transcoding resources with tasks required in order to make sure not to exceed a given load threshold)..

35.	Regarding claim 33, Rothschild discloses the apparatus of claim 30, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to a network storage device, one or more storage configuration signals for storing the transcoded programs, wherein the network storage device comprises at least one cloud digital video recorder (DVR) (fig. 1, pg. 2, paragraphs 22-24 wherein system allows for content storage of requested content in a cloud environment, and wherein content is acquired and transcoded).


Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424